In an action pursuant to CPLR article 54 to recover on a judgment of the Circuit Court of the Sixth Judicial Circuit of the State of Florida, County of Pasco, dated April 26, 2006, which was filed with the Clerk of the Supreme Court, Nassau County, the defendant appeals from an order of the Supreme Court, Nassau County (Palmieri, J.), entered May 8, 2009, which denied her motion to vacate the judgment.
Ordered that the order is affirmed, with costs.
The defendant failed to establish that the Florida judgment was procured by fraud or by default in appearance, or that Florida lacked jurisdiction (see Fiore v Oakwood Plaza Shopping Ctr., 78 NY2d 572, 577 [1991], cert denied 506 US 823 [1992]; Matter of Farmland Dairies v Barber, 65 NY2d 51, 55 [1985]; Rancho Santa Fe Assn. v Dolan-King, 36 AD3d 460, 461 [2007]; Mortgage Money Unlimited v Schaffer, 1 AD3d 773, 774 [2003]; Robinson v Robinson, 240 AD2d 719 [1997]). Therefore, the Supreme Court properly determined that the Florida judgment was entitled to full faith and credit (see CPLR 5401; US Const, art IV § 1) and properly denied the defendant’s motion to vacate it.
The defendant’s remaining contentions are without merit. Rivera, J.P., Angiolillo, Roman and Sgroi, JJ., concur.